Response to Arguments
Applicant's arguments filed on 02/12/2021 have been fully considered but they are not persuasive. 
2. 	Applicant submits that the combination of Ko and Mackey fail to disclose “…the recorder is configured to identify, in response to determining that the action identified from the captured video and audio has the specific attribute, the action with the specific attribute from the video and audio stored in a pre-storage area, and copy the identified video and audio of the action with the specific attribute to the fixed storage area…”; (see pages 11-13 of the Remarks). 
 	Examiner respectfully disagrees. It is noted that the claims broadly recite “a pre-storage area” and “fixed storage area”. The claims do not indicate what exactly these storage areas comprise. Therefore, these storage areas are not limited to a specific structure or configuration. Instead they rather refer to an area of a memory that pre stores information and another area of the memory that stores permanent or non-changeable information. In the instant case, Mackey discloses a pre-storage area which is the part of memory 28 which works under a first-in-first out basis. That is, the area of memory 28 which works as a buffer for looping and rewriting the image information; see col. 3, lines 1-9. Mackey also discloses a fixed storage area which is the part of memory 28 which permanently stores the information that has been set as locked unaltered information; see col. 3, lines 22-44 and fig. 3, lock storage; step 56. In Mackey, once a specific action is determined (i.e. the specific accident), then identifies the image information related to the accident which has been stored in the memory 28 under a FIFO basis and then retrieves (copies) this selected information to be permanently In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/23/2021